Le Grand, C. J.,
delivered the opinion of this court:
This, like the case of Green vs. Caulk, (ante., 556,) is an action instituted to recover the value of certain work done and materials furnished, by the plaintiff, in the repair of the house of the defendant. At the trial below the defendant reserved four exceptions. For the reasons assigned in the opinion filed in the case referred to, we reverse the Circuit court on the first three exceptions. The court is affirmed on the fourth exception. The testimony could not have the effect of binding the plaintiff, inasmuch as the declarations of Mr. Randall were not made to him, nor in his presence.

Judgment reversed and procedendo awarded.